PER CURIAM.
This court held relator’s application pending a decision in State v. Bell, 99-3278 (La.12/8/2000), 776 So.2d 418. No timely application for rehearing has been filed.
The court now deems it appropriate to remand the case to the court of appeal to again consider the matter in the light of the decision in Bell.
Accordingly, the application is granted,. and the case is remanded to the court of appeal, which is instructed to appoint counsel for relator and to allow counsel a reasonable period of time to file a brief, as well as to present oral argument if the court desires. The court should then re*1138consider its original opinion in light of Bell and of the additional briefing.